Judgment, Supreme Court, New York County (Marcy Friedman, J.), entered October 22, 2001, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to annul respondent’s determination, dated August 2, 2000, finding petitioner liable for rent overcharges and awarding tenants $94,204.26, including treble damages and excess security, unanimously affirmed, without costs.
Contrary to petitioner’s claim that it did not have adequate *175notice of the rent overcharge proceeding, the record demonstrates that it was twice fully notified of the proceeding — the second notice having been furnished years subsequent to the first notice. Nonetheless, petitioner, without adequate explanation, failed to timely respond to either notice (see Matter of Rubin v Eimicke, 150 AD2d 697, 698 [1989], lv denied 75 NY2d 704 [1990]).
To the extent that they are properly before us, petitioner’s remaining points have been reviewed and found unavailing. Concur — Nardelli, J.P., Andrias, Saxe, Williams and Marlow, JJ.